Citation Nr: 1415337	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Boise, Idaho Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran service connection for hypertension.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has hypertension due to service, during which he self-reported high blood pressure in January 2005, and was noted to have a "mildly elevated" blood pressure upon examination in February 2005. 

The Veteran left service in August 2005.  In October 2005, he was seen at the San Diego VA Medical Center (VAMC), during which the physician reported that the Veteran has had multiple high readings of blood pressure over the past two years and that "BP is borderline today."  The physician then proceeded to recommend starting treatment for blood pressure; however the Veteran declined because he wanted to get back into shape.  The physician noted that he would ask the Veteran to return in 3 months.  
In January 2006, the Veteran was again seen for an emergency room visit.  At this point the Veteran indicated he wanted to be seen for hypertension and medication.  

The Veteran was afforded a VA examination in September 2009.  The examiner reviewed the claims file and noted that the Veteran had reported in 2007 that he had been diagnosed with hypertension in 2005 and had been on hypertension medication in the past.  The examiner noted that the Veteran did have evidence of elevated blood pressure during service; however, it was during times of pain or acute illness; and that the Veteran did have evidence of pre-hypertension, but not a diagnosis of hypertension during the February 2005 examination.  The examiner therefore opined that the Veteran's current diagnosis was less likely than not related to the pre-hypertensive reading he had in 2005.  

In October 2010, another VA medical opinion was sought regarding the Veteran's hypertension after an opinion regarding reconciliation of multiple diagnoses was requested.  The examiner reviewed the September 2009 opinion.  He opined the Veteran did not meet the criteria for hypertension.  The examiner noted that the Veteran was seen in the VA emergency room in January 2006, where the Veteran stated he had hypertension and insisted on being on medication.  The examiner opined that this was unusual because normally patients with a slightly elevated blood pressure are not as insistent on being on medication as the Veteran had been.  The examiner noted that after the Veteran had a blood pressure of 148/89 he was put on medication and that a diagnosis of hypertension was carried on partially by the Veteran's own reported history.  The examiner ultimately opined that the Veteran's blood pressure was mostly in the normal range and at no point were the criteria for a diagnosis of essential hypertension met.  

Both opinions appear to fail to consider the Veteran's October 2005 medical records, just two months after separation from service, during which his physician suggested he was borderline hypertensive and recommended that he be put on medication.  Another examination is necessary that considers this medical evidence, and to clarify whether the Veteran has a current diagnosis of hypertension, since the past two opinions were in conflict on this matter.  Barr v. Nicholson, 21 Vet. App. 303 (2007).
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination, to provide an opinion, with supporting rationale, as to the nature and etiology of any hypertension.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination. 

The examiner is asked to conduct any testing deemed necessary to establish or rule out a diagnosis of hypertension.  Then, identify any current diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disability.  

Specifically, the examiner must determine whether it is as least as likely as not (a 50 percent or greater probability) that any diagnosed hypertension began in or is etiologically related to any incident of the Veteran's military service.

Review of the whole file is required; however, attention is invited to:

The Veteran's service treatment records dated in February 2005, noting "mildly elevated" blood pressure;

The Veteran's October 2005 VAMC visit, during which the doctor indicated that the Veteran was borderline hypertensive and wanted to start treating the Veteran;

The September 2009 and October 2010 VA medical opinions, both of which failed to consider the October 2005 record. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


